Case: 12-12113   Date Filed: 05/15/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12113
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:08-cv-01111-TJC-MCR



AARON H. HOLLEY,

                                                         Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 15, 2013)

Before WILSON, MARTIN and FAY, Circuit Judges:

PER CURIAM:
                Case: 12-12113    Date Filed: 05/15/2013     Page: 2 of 5


      Aaron H. Holley, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his petition for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254. Holley argues that the Florida court’s adjudication of his claim—

that he did not knowingly and voluntarily waive his Sixth Amendment right to

assistance of counsel—was contrary to, or involved an unreasonable application of,

clearly established federal law. Upon careful review of the record and

consideration of the parties’ briefs, we affirm.

      Holley was indicted for possessing and selling cocaine in four separate

cases, three of which were the subject of hearings on April 21, 2003. The Florida

trial judge conducted a detailed Faretta 1 inquiry upon a request by Holley to

represent himself in one of those cases, but did not repeat the inquiry for the case

which is the subject of the present petition. Although pretrial matters for the cases

were handled together, and Holley was otherwise made aware of the benefits of

counsel and the disadvantages of proceeding pro se, he contends on this appeal that

his waiver of his right to counsel in the related case is not transferrable to this one.

He asserts that he never affirmatively waived his right to counsel in this case, and

any alleged waiver was unknowing because the court failed to conduct another

Faretta inquiry before allowing him to proceed pro se.




      1
          Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541, (1975).
                                            2
               Case: 12-12113     Date Filed: 05/15/2013   Page: 3 of 5


      The district court denied Holley’s petition, and found it clear that the judge

and the parties were operating under the assumption that the Faretta inquiry in one

case was applicable to the others, and that Holley’s waiver of counsel in the

present case was knowing, voluntary, and intelligent.

      We review de novo the district court’s determination that the standard for

granting a § 2254 petition has not been met. Van Poyck v. Florida Dep’t of Corr.,

290 F.3d 1318, 1321 (11th Cir. 2002) (per curiam). Under the Antiterrorism and

Effective Death Penalty Act of 1996, Pub.L.No. 104-132, 110 Stat. 1214,

(AEDPA), federal courts cannot grant federal habeas relief unless the state court’s

decision was (1) contrary to, or an unreasonable application of, clearly established

federal law as defined by Supreme Court precedent or (2) based on an

unreasonable determination of the facts in light of the evidence. 28 U.S.C.

§ 2254(d).

      The Sixth Amendment guarantees criminal defendants the assistance of

counsel during all critical stages of the criminal justice process. Iowa v. Tovar,

541 U.S. 77, 80–81, 124 S. Ct. 1379, 1383 (2004). The Constitution guarantees a

defendant the right to conduct his own defense. Faretta, 422 U.S. at 836, 95 S. Ct.

at 2541. But, in order to do so, he must “knowingly and intelligently” waive his

right to counsel. Id. at 835, 95 S .Ct. at 2541.




                                           3
              Case: 12-12113     Date Filed: 05/15/2013    Page: 4 of 5


      The Supreme Court has described a waiver of counsel as knowing and

voluntary when the defendant “knows what he is doing and his choice is made with

eyes open.” Tovar, 541 U.S. at 88, 124 S. Ct. at 1387 (internal quotation marks

omitted). The Supreme Court has not, however, “prescribed any formula or script

to be read to a defendant who states that he elects to proceed without counsel.” Id.

Thus, “the failure to provide on-the-record warnings does not always lead to

reversal,” because “the ultimate test of whether a defendant’s choice is knowing is

not the adequacy of the trial court’s warning but the defendant’s understanding.”

Jones v. Walker, 540 F.3d 1277, 1293 (11th Cir. 2008) (en banc) (internal

quotation marks omitted). The information a defendant must possess to make a

knowing and intelligent waiver “will depend on a range of case-specific factors.”

Tovar, 541 U.S. at 88, 124 S. Ct. at 1387. However, the “core inquiry is whether

the defendant understood the choices before him” and the risks of self-

representation. Jones, 540 F.3d at 1293. Moreover, “it is irrelevant for

constitutional purposes whether his understanding comes from a colloquy with the

trial court, a conversation with his counsel, or his own research or experience.” Id.

      Holley has not shown that he did not knowingly and voluntarily waive his

right to assistance of counsel, and therefore, the Florida court’s adjudication of his

claim was not contrary to, or an unreasonable application of, federal law as

determined by the Supreme Court. We agree with the district court that while it


                                           4
              Case: 12-12113     Date Filed: 05/15/2013    Page: 5 of 5


would have been preferable for the Florida court to have conducted a separate

Faretta inquiry before permitting Holley to represent himself, the failure to do so

does not rise to the level of a federal constitutional violation. Holley made it

abundantly clear that he desired to represent himself, and he rejected the offer of

appointed counsel on numerous occasions. Holley was made aware of the nature

of the charges and the possible penalties, the benefits of proceeding with counsel,

and the disadvantages of proceeding pro se through his discussions with the court

and his counsel, his prior experience in criminal proceedings, and the Faretta

hearing that was conducted in the related case in which Holley represented himself.

Therefore, Holley made the choice to represent himself “with eyes open.” See

Tovar, 541 U.S. at 88, 124 S. Ct. at 1387 (internal quotation marks omitted). We

also note that Holley had the benefit of two public defenders as stand-by counsel at

his trial. Accordingly, the district court did not err in denying him habeas relief,

and we affirm.

      AFFIRMED.




                                           5